DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior art rejection of the claims as well as the double patenting rejection of the claims (10/18/21) are hereby withdrawn in light of amendments to the claims

Allowable Subject Matter
Claims 1-8, 10-26, 28-42 and 44-51 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 18 and 19 including to: “present a plurality of candidate user activities for a voice shortcut corresponding to a user
activity, wherein the plurality of candidate user activities includes a first user activity previously performed by a user of the first electronic device, receive a first user input selecting the first user activity from the plurality of candidate user activities, determine, based on at least one previous performance of the first user activity by the user of
the first electronic device, contextual data present when the user previously performed the first user activity, in response to receiving the first user input selecting the first user activity, generate, based on the first user activity and the contextual data, a first plurality 
            Hirota (US 2008/0086306 A1) discloses setting an association between a speech recognition target vocabulary and a shortcut data for transitioning to a state to which a transition is made when a user makes a transition to a state among a plurality of states, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Carbune (US PGPUB 2018/0173403 A1) discloses providing a shortcut that can be explicitly requested by a user or suggested to the user based on analysis of a similar/repeated sequence of actions performed in the past by the user, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Shen (US 2007/0124149 A1) discloses a speech-controlled shortcut module for an electronic device to edit and execute at least a speech-controlled function item, but does not explicitly disclose the combination of limitations recited in the independent claims.

           Grassiotto (US 20140173445 A1) discloses learning a user’s activities/tendencies and providing a plurality of options to a mobile telephone user based upon the user's prior activities and the user’s current context, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Ni (US 2019/0103103 A1) discloses a user providing a system with commands that make up voice shortcuts and that corresponds to different actions to be performed, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Van Os (US PGPUB 2010/0312547 A1) discloses using a macro to associate a sequence of operations with a name, where the macro is generated according to a learning process involving a user providing contextual voice commands, but does not explicitly disclose the combination of limitations recited in the independent claims. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658